internal_revenue_service number release date index number ------------------------------------------------ ----------------------------------------- --------------------------------------- ------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-105691-16 date june legend x ----------------------------------------- ------------------------------------------ y ----------------------------------------- --------------- z -------------------- state ------------ date1 --------------------------- date2 -------------------------- date3 -------------------------- dear ----------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representatives requesting rulings under sec_301_7701-3 and sec_301_9100-3 of the procedure and administration regulations facts the information submitted states that x was formed as a limited_liability_company in state y is a state corporation x filed an entity classification election to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date1 until date2 x was owned entirely by z x represents that z has at all times been unrelated plr-105691-16 to y on date2 y purchased all of x’s membership units from z for cash consideration since date2 y has been the sole owner of x as a result of the sale more than of the ownership of x changed x represents that it is a domestic entity eligible to elect to be treated as an entity disregarded as separate from its owner for federal tax purposes effective date3 date3 is within sixty months of llc’s previous entity classification election effective date2 x requests the service’s consent under sec_301_7701-3 to change its entity classification further x failed to timely file a valid form_8832 entity classification election effective date3 x represents that granting relief to allow it to file a late election to be treated as a disregarded_entity will not prejudice the interest of the government in addition x represents that it acted reasonably and in good_faith and that no hindsight is involved law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that except as provided in sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that if an eligible_entity makes an election under paragraph c i of this section to change its classification other than an election made by an existing entity to change its classification as of the effective date of this section the entity cannot change its classification by election again during the sixty months succeeding the effective date of the election however the commissioner may permit the entity to change its classification by election within the sixty months if more than fifty percent of the ownership interests in the entity as of the effective date of the subsequent election are owned by persons that did not own any interests in the entity on the filing_date or on the effective date of the entity’s prior election an election by a newly formed eligible_entity that is effective on the date of formation is not considered a change for purposes of this paragraph c iv plr-105691-16 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i section b defines the term regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register or the revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based on the facts submitted and the representations made we consent to x changing its classification for federal tax purposes less than months after its previous entity classification election we further conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election to be treated as a disregarded_entity for federal tax purposes effective date3 x must make the election by filing a properly executed form_8832 entity classification election with the appropriate service_center a copy of this letter should be attached to the form this ruling is contingent on x and y filing within days of this letter any required federal_income_tax and information returns including amended returns consistent with the requested relief a copy of this letter should be attached to any such forms this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling requests it is subject_to verification on examination plr-105691-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
